Title: From Thomas Jefferson to Edmund Bacon, 18 August 1823
From: Jefferson, Thomas
To: Bacon, Edmund


                        Dear Sir
                        
                            Monticello
                            Aug. 18. 23.
                        
                    Your letter of Mar. 26. came to my hands May 8. and I was glad to learn that after all your sufferings on the road from rain & sickness, you had got safely at length, into a satisfactory position. we had here, from the time of your departure the finest weather possible, and were every day remarking how lucky you were in your weather.our family is all well and has been generally so, except myself. with me it has been a year of bad accidents. in November I broke my arm & dislocated my wrist, & have still  but little use of that hand. as soon as I was able to ride, I got a fall from my horse. next after that he fell with me in the river in water to his belly, and, being alone I was near drowning. lately I have had a fever of 3. weeks, from which I am recovered, but still weak. the milldam I was building when you left us, was soon after swept away  by a fresh, leaving not a particle of the timber, and I am just now going about another. this is my history since your departure.after a most afflicting drought in the spring, continuing till June late, we have had seasonable weather, have made a midling crop of wheat, & shall have average crops of corn & tobo if the fall is favorable. our University goes on well.I had occasion to remit 100.D. Virga money to mr Dabney Terril of Louisiana in the spring. it turned out that they were not used: & as I have that sum there, it is more convenient to pay it there than to bring it here & send it back again and Jefferson, who made the remittance for me, accordingly wrote to mr Terril yesterday to pay the money to you, on your application. my account therefore on the bond to I. Bacon as settled with you Oct. 1. 22. (taking credit for your order in favor of Wm Watson for 23. and Overton Maupin 15.D. presented after your departure) stands thus.Dc1822.Oct. 1.the principal & interest amounted on this day to573.56the Credits to412.99leaving the balance then settled160.58add int. to Sep. 18.841823.Sep. 1.By your order in favor of Watson23.169.42By doMaupin15By cash you will recieve from Dabney Terril100138.leaving the balance now due31.42with interest until paid. this sum I will pay on demand to your brother, or any other person on your order.I shall be glad to hear from you on all occasions, and particularly on your further removal, assuring you of my great esteem & best wishes for your welfare and prosperity.
                        Th: Jefferson
                    